 
Exhibit 10.1
 
FIRST SUPPLEMENTAL INDENTURE
 
FIRST SUPPLEMENTAL INDENTURE (this "Supplemental Indenture"), dated as of August
17, 2005, is made by and among CCO Holdings, LLC, a Delaware limited liability
company (and any successor in interest thereto, the "Company"), CCO Holdings
Capital Corporation, a Delaware corporation (and any successor in interest
thereto, "Charter Capital" and together with the Company, the "Issuers"), and
Wells Fargo Bank, N.A., as trustee (the "Trustee").
 
WITNESSETH:
 
WHEREAS, the Issuers and the Trustee have entered into an Indenture dated as of
November 10, 2003 (the "Indenture"), governing the Issuers’ 8 ¾% Senior Notes
due 2013 (the "Notes");
 
WHEREAS, Section 2.02 of the Indenture provides for the issuance of Additional
Notes (as defined in Section 1.01 of the Indenture), and Section 9.01(3) of the
Indenture permits supplementing the Indenture to provide for or confirm the
issuance of Additional Notes without the consent of any Holder;
 
WHEREAS, Section 9.01(1) of the Indenture permits the Issuers and the Trustee to
amend the Indenture to cure any ambiguity, defect or inconsistency without the
consent of any Holder;
 
WHEREAS, the Issuers now desire to issue $300,000,000 of Additional Notes
pursuant to the Indenture and to correct a defect in the definition of "Charter
Holdings Indentures";
 
WHEREAS, all conditions precedent provided for in the Indenture that are
required to permit the execution and delivery of the Supplemental Indenture have
been satisfied;
 
WHEREAS, all things necessary to make this Supplemental Indenture a valid
supplement to the Indenture according to its terms and the terms of the
Indenture have been done.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1. Definitions. All capitalized terms used herein without definition
herein shall have the respective meanings ascribed to such terms in the
Indenture. The rules of construction and interpretation set forth in Sections
1.02 through 1.04 and Article 10 of the Indenture shall likewise govern this
Supplemental Indenture.
 
Section 2. Issuance of Additional Notes. This Supplemental Indenture hereby
provides for and confirms the issuance of $300,000,000 of Additional Notes
pursuant to the Indenture, to be "Notes" for all purposes of the Indenture from
their date of issuance.
 
Section 3. Amendment to Section 1.01. This Supplemental Indenture hereby amends
Section 1.01 of the Indenture by (A) deleting the title "11.750% Senior Discount
Notes Due 2011 dated January 2002" at the end of the clause (a) of the
definition of "Charter Holdings Indentures" and substituting the title "12.125%
Senior Discount Notes Due 2012 dated
 

--------------------------------------------------------------------------------


 
January 2002" in place thereof and (B) inserting a phrase "(including
supplemental indentures)" after the word "indentures" and before the word
"entered" at the beginning of the clause (a) of the same definition.
 
Section 4. Governing Law. The internal laws of the State of New York shall
govern and be used to construe this Supplemental Indenture and the Additional
Notes without giving effect to the applicable principles of conflicts of laws to
the extent that the application of the laws of another jurisdiction would be
required thereby. Each of the parties hereto agrees to submit to the
jurisdiction of the courts of the State of New York in any action or proceeding
arising out of or relating to this Supplemental Indenture or the Additional
Notes.
 
Section 5. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
 
Section 6. Ratification. Except as expressly amended hereby, each provision of
the Indenture shall remain in full force and effect and, as amended hereby, the
Indenture is in all respects agreed to, ratified, and confirmed by each of the
Issuers and the Trustee.
 
Section 7. Conflicts. In the event of any conflict between this Supplemental
Indenture and the Indenture, the provisions of this Supplemental Indenture shall
prevail.
 
Section 8. Trustee’s Disclaimer. The recitals contained herein shall be taken as
the statements of the Issuers, and the Trustee assumes no responsibility for
their correctness. The Trustee makes no representations as to the validity or
sufficiency of this Supplemental Indenture.






[Signatures on following page]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
CCO HOLDINGS, LLC


By: /s/ Eloise Schmitz                                    

 
Name:
Eloise E. Schmitz

 
Title:
Senior Vice President - Finance and Treasurer

 




CCO HOLDINGS CAPITAL CORP.




By: /s/ Eloise Schmitz                                    

 
Name:
Eloise E. Schmitz

 
Title:
Senior Vice President - Finance and Treasurer 

 


 
WELLS FARGO BANK, N.A., as Trustee




By: /s/ Timothy  Mowdy                                                
Name:  Timothy P. Mowdy
Title:    Vice President